Filed 11/18/21 In re N.W. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re N.W. et al., Persons Coming
 Under the Juvenile Court Law.
                                                                 D079086
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. Nos. J520236A-B)

           Plaintiff and Respondent,

           v.

 N.S.,

           Defendant and Appellant;

 G.W.,

          Defendant and Respondent.


         APPEAL from orders of the Superior Court of San Diego County,
Browder A. Willis III, Judge. Affirmed.
         William D. Caldwell, under appointment by the Court of Appeal, for
Defendant and Appellant.



                                                             1
      Lonnie J. Edridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel and Emily Harlan, CWLS, Deputy County Counsel for
Plaintiff and Respondent.
      Elizabeth C. Alexander, under appointment by the Court of Appeal, for
Defendant and Respondent.
                              INTRODUCTION
      N.S. (Mother) appeals from juvenile court orders that terminated
dependency jurisdiction over her two young children, N.W. and H.W., and
awarded joint legal custody to Mother and G.W. (Father) and primary
physical custody to Father. She does not challenge the termination of
dependency jurisdiction. Her sole contention on appeal is that the juvenile
court abused its discretion by awarding Father with primary physical custody
rather than equal physical custody of the children to both parents, as she had
requested. Finding no abuse, we affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
                                      I.
   Initiation of Dependency Proceedings Through Post-Disposition Review
                                   Orders
      Mother and Father, who are not married, lived with each other from
approximately December 2014 to December 2019. They have two children,
N.W. (age 6) and H.W. (age 3). The parents’ relationship involved a
significant history of domestic violence. As Mother acknowledged in her
opening brief on appeal, “Father and Mother were physically violent with
each other, and the children saw some of the violence.” Mother also suffered
from mental health illness, and was psychiatrically hospitalized twice in
August 2019 as a result of overdosing on prescription medication and
expressing suicidal ideations. From 2017 to 2019, leading up to this


                                      2
dependency case, the San Diego County Health and Human Services Agency
(Agency) had attempted to intervene on behalf of the children, but the
parents “evad[ed] the Agency,” “minimized or denied their history of domestic
violence,” and declined services, including for domestic violence.
      On December 20, 2019, the Agency filed dependency petitions on behalf

of N.W. and H.W. pursuant to Welfare and Institutions Code1 section 300,
subdivision (b)(1). The petitions alleged the children had been exposed to a
domestic violence incident on December 10, during which Father hit Mother
and strangled her until she lost consciousness. As a result, the Agency
alleged the children suffered, or there was a substantial risk that they would
suffer, serious physical harm or illness as a result of their parents’ failure or
inability to supervise or protect them adequately.
      From December 9 to December 15, 2019, Mother reported to law
enforcement “a series of domestic violence incidents” that occurred in the
home with the children present. In the last reported incident of December
10, Mother stated Father strangled her until she lost consciousness. On

December 15, officers arrested Father for violation of a restraining order.2
They observed bruising around Mother’s neck, right leg, and left arm. Father
denied strangling or hitting Mother, and reported that Mother had, in the
past, threatened him with a knife, including while he was holding H.W.



1     All statutory references are to the Welfare and Institutions Code unless
indicated otherwise.

2      In March 2019, a criminal protective order was issued against Father,
prohibiting him from having contact with Mother, except for peaceful
exchanges of their children. Mother and Father continued to live together in
violation of the protective order. Mother told the Agency she did not want a
restraining order or “any type of court order.”

                                        3
Father told the Agency that he had told Mother, “ ‘[w]e need to stop this, we
are going to kill each other.’ ”
      At the detention hearing on December 23, 2019, the juvenile court
found the Agency had made prima facie showings in support of its petitions
and detained the children in a foster care home or with a relative or non-
relative extended family member. At the contested jurisdiction and
disposition hearing in February 2020, the court found true the petitions’
allegations, declared the children dependents of the court, placed them in a
confidential licensed foster home, and ordered reunification services for both
parents. It also ordered supervised visits with the children for Father and
unsupervised visits for Mother.
      At the six-month review hearing in August 2020, the Agency reported
that both parents had made “great progress” regarding their insight into the
protective issues and both had fully engaged in services. The parents had
obtained separate residences, the children had been placed in Mother’s care
for a 60-day trial visit in late June 2020, and Father had progressed from
supervised to unsupervised visits. At the Agency’s recommendation, the
juvenile court placed the children with Mother, ordered family maintenance
services, and granted the Agency discretion to allow Father to have overnight
visits or a 60-day trial visit with the children. The court set an interim
review hearing for November 2020 with the possibility of closing the case
before the regularly scheduled 12-month review hearing.
      In its report for the November 2020 hearing, the Agency recommended
the court terminate jurisdiction “as [the case] no longer appear[ed] to be a
Child Welfare issue but a Family Court and custody issue.” Both parents had
“shown behavior changes consistent with mitigating the dangers and safety
issues” to the children and the Agency believed they could coparent safely


                                       4
using email communication and third-party custody exchanges. The Agency
recommended the court award joint legal custody with physical custody to
Mother and unsupervised overnight visits to Father. It also requested that
the court refer the parents to “Family Court Mediation” for custody issues
upon Father’s return from deployment in May 2021. Father was an active
service member of the United States Navy.
      However, at the November 2020 hearing, the children’s counsel
requested a 30-day continuance to investigate “privileged information” she
had recently received. On December 15, the Agency informed the court that
it was investigating a new referral for allegations of excessive discipline of
N.W. by Mother. The court again continued the review hearing to allow the
Agency to complete its investigation and granted the Agency discretion to
detain the children with Father if he were able to return from his deployment
on an emergency basis. In the meantime, with Mother’s agreement, the
children were being cared for by their daycare provider, Ms. G., pursuant to a
safety plan.
      On December 14, 2020, during an unannounced visit with Ms. G., a
social worker observed N.W. had three teeth missing, her two front teeth and
one on the bottom right. Ms. G. showed the social worker a cell phone video
she had taken of N.W. on December 9. In the video, N.W., who was
excessively drooling, told Ms. G. that “ ‘my mom popped me on the mouth’ ”
that morning. N.W. did not appear upset or scared and stated four of her
teeth had been loose, pointing to two top and two bottom teeth. N.W. stated
that she did not know why Mother had smacked her, but it hurt her feelings.
Her mouth began bleeding and Mother put napkins in her mouth to stop the
bleeding. They looked around in the dark and found her teeth on the ground.




                                        5
      Ms. G. told the social worker that N.W. would not talk or eat on
December 9, 2020. Ms. G. texted Mother that morning inquiring about
N.W.’s missing teeth and Mother texted back, “ ‘Oh you just saw that?’ ” with
three laughing emojis. Mother explained to Ms. G. that she had “ ‘popped
[N.W.] in the mouth’ ” that morning because N.W. was being loud. Mother
stated that N.W.’s teeth were already loose and fell out. Ms. G. told the social
worker she knew before the incident that N.W.’s top left tooth and bottom
tooth were loose, but not the front right tooth.
      When Mother arrived later on December 14, 2020 to pick up N.W., the
social worker met Mother at her car and explained what N.W. had disclosed
regarding Mother smacking her and her teeth falling out. Mother stated that
N.W. could tell elaborate stories and explained that at 5:00 a.m. that
morning, N.W. was screaming and yelling in front of their apartment complex
as they were leaving. Mother stated she “ ‘popped’ ” N.W. on the mouth
“ ‘very lightly,’ ” demonstrating it by placing her hand over her own mouth,
and that N.W. put her hands up in the air and must have bitten down.
Mother stated that N.W.’s teeth “ ‘were hanging on by a thread.’ ” When the
social worker explained to Mother about the need for the Agency to conduct
an investigation and the need for a safety plan for the children, at least until
a medical exam had been completed, Mother became very agitated and
directed profanities at the social worker. Mother then drove away without
the children.
      During a subsequent phone interview with another social worker,
Mother provided a different account of the incident. She explained that she
was merely trying to “lightly put her hand in front of [N.W.’s] mouth” to quiet
her when N.W. became defensive and put up her hands. N.W. then “slipped”
and “ ‘fell into’ ” another parked vehicle “on her ‘shoulder’ area.” Mother was


                                        6
not sure whether the child had also hit her head on the vehicle, but she
denied causing N.W.’s teeth to fall out. Mother claimed she “ ‘didn’t even
touch her.’ ” According to Mother, N.W.’s teeth had been loose and bleeding
the days before the incident. She believed the incident “ ‘wasn’t that big of a
deal’ ” and that she and N.W. talked and laughed about it afterward. On
another occasion, Mother told the social worker N.W. acted like her Father
and was a liar.
      In N.W.’s forensic interview on December 16, 2020, N.W. denied that
anyone had done “ ‘any hurting’ ” of her. When asked about her missing
teeth, N.W. said “ ‘they fell out’ ” when Mother “ ‘smacked me.’ ” She said her
mouth was bleeding and “it felt ‘weird.’ ” She did not know why Mother
smacked her and denied that anyone had fallen during the incident. When
asked how she felt when Mother smacked her, N.W. stated she felt “ ‘sad.’ ”
When asked whether she felt safe with Mother, N.W. replied, “ ‘no.’ ” When
asked whether she felt safe with Father, N.W. replied, “ ‘no.’ ” When asked to
explain her answers, N.W. stated: “ ‘Because I said no.’ ”
      During N.W.’s medical examination one week after the incident, the
physician did not find any evidence of traumatic injury and concluded the
exam was “ ‘indeterminate’ ” regarding physical abuse. Without knowing the
prior condition of N.W.’s teeth, the physician was unable to determine how
much force would have been necessary or used to knock out the child’s teeth.
      The Agency closed its investigation as “[i]nconclusive” as to whether
Mother had committed physical abuse of N.W. Nevertheless, the Agency
reported that it remained “extremely concerned” for the children in Mother’s
care. It found that Mother had provided different scenarios for the incident
and had failed to take responsibility. Instead, Mother placed blame on N.W.
and accused the child of being a liar, which the Agency stated “can be very


                                       7
detrimental to the mental health of her children.” The Agency also noted
that Mother’s service providers had implemented a safety plan for her own
mental health. Finally, the Agency reported “no concerns for the children’s
safety or care” since they were placed in Father’s care. Father had returned
from his ship to San Diego a few days after the incident and began caring for
the children, while Mother had supervised visitation with the children.
      At the January 25, 2021 family maintenance review hearing, the
Agency recommended the juvenile court terminate jurisdiction and issue
custody orders, this time, for joint legal custody with physical custody to
Father and supervised visitation for Mother. The Agency had also filed
section 388 petitions requesting the court change its prior placement orders
from placement with Mother to placement with Father. Mother requested a
contested hearing on the section 388 petitions and a “contested exit order
trial.” At the request of the Agency and the children’s counsel, the court
issued an interim order detaining the children with Father and granted
Mother supervised visitation pending trial.
      At the combined hearing on March 18, 2021, the Agency withdrew the
section 388 petitions. It recommended the court terminate its jurisdiction
and issue custody orders. However, it recommended joint legal and joint
physical custody of the children to both parents. The Agency reported that
Mother had shown she could safely parent the children in her care, but it still
had concerns regarding Mother’s “impulsive reactions.” The children
appeared to be doing very well with Father, who had “shown his ability to
step up as a full time parent for the children in addition to providing a safe
home for the children.” The Agency believed “each parent ha[d] the tools” to
safely co-parent with their existing network. However, the children’s




                                       8
attorney requested a continuance to conduct a further in-person interview
with N.W. before the court terminated jurisdiction and issued custody orders.
      Accordingly, the juvenile court continued the family maintenance
review hearing to April 28, 2021, to allow time for the parents to participate
in Family Court Services (FCS) mediation, and maintained its prior order
that the children remain in Father’s care pending the hearing. The court
noted that what was left was “the issue of exit orders and who is going to
assume primary residence,” and FCS mediation will allow the court to “get a
baseline on how the [parents] feel about sharing custody, what type of
visitation can be worked out, what can be worked out if [Father] gets
deployed.” Mother’s counsel submitted on the continuance and the order for
the parents to attend FCS mediation.
      On April 28, 2021, Mother requested another referral for FCS
mediation and a continuance of the review hearing because Father failed to
appear at the first scheduled FCS mediation. Mother’s counsel argued FCS
mediation would provide “important information that will be necessary to
craft the exit orders for th[e] case.” (Italics added.) At the continued hearing
on May 27, Mother requested another continuance to allow the parties to
review the FCS mediation report, which they had only received that morning.
The court granted the continuance to June 14, and indicated its tentative
ruling was to adopt FCS’s recommendations for joint legal custody and joint
physical custody, with Father providing the primary residence for the
children.
                                       II.
      Termination of Dependency Jurisdiction and Exit Custody Orders
      On June 14, 2021, the court held the contested family maintenance
review hearing. Unsatisfied with the FCS report, Mother requested another


                                       9
continuance and that the juvenile court order FCS to “conduct another
mediation with a different mediator.” The court denied her request, finding
the request for a second mediation to be inappropriate. The juvenile court
judge stated that he has “read hundreds of these family mediation reports,”
understands “how the information is compiled and presented,” and the
“content of the report is fairly standard from [his] experience in family court.”
The judge further stated that, in addition to the FCS report, he was relying
on “the case file, [his] personal notes” and his “background information on
th[e] case” and was prepared to proceed with the parties’ arguments to
“either closing out th[e] case with custody orders or otherwise.”
      In the FCS report, the mediator summarized the joint mediation
session she conducted with Mother and Father, in which both parents
provided, among other information, a history of their relationship, including
the past domestic violence, their current residence and work schedule, a
history of their parenting plan with the children since the dependency
proceedings began in December 2019, and each of their concerns regarding
the children and co-parenting. The mediator also listened to each parent’s
proposed parenting schedule and their supporting reasons. She also
reviewed portions of the family court files pertaining to matters of paternity,
support, issuance of a domestic violence temporary restraining order, and
custody; the CWS history of referrals; a criminal records check for both
parents; and certain of the Agency’s reports in the dependency proceedings,
including the report on the Agency’s investigation of Mother’s excessive
discipline of N.W. in December 2020. Although the children were too young
to be interviewed, the mediator obtained information about them from the
parents and collateral sources. The mediator noted that Mother did not know
where N.W. attended school and had no knowledge of her academic progress.


                                       10
In contrast, Father knew where N.W. was attending school and reported that
she was performing well academically. Considering the totality of the
information, the mediator recommended the parents share legal custody,
Father provide the primary residence, Mother would parent the children on
alternating weekends and every Wednesday overnights, and the parents
would alternate the holidays.
      Both Father and the children’s counsel agreed the court should adopt
the FCS mediator’s recommendations as to custody and terminate
jurisdiction. Mother agreed to termination of jurisdiction, but disagreed with
the proposed custody orders. She requested that the parents be awarded
joint physical custody with both parents equally providing the primary
residence for the children. Mother’s counsel asserted that Mother disagreed
with Father’s comments, set forth in the FCS report, that he has been
cooperative and responsive to Mother’s requests for information since the
children were placed in his care in December 2020, and requested that
Mother be allowed to address the court “specifically regarding her concerns
and ongoing concerns that she has had regarding her inability to get
information from the father and the difficulties that she has regarding her
ability to work with the children’s teachers.”
      The juvenile court denied Mother’s request to be heard on those specific
matters, stating that: “This is a court of limited jurisdiction to a certain
extent. It is limited to the best interest of the children. And that issue, as all
counsel have agreed, has been addressed fully through the life of the
dependency case. And the issues that brought the family to the [c]ourt’s
attention, to the dependency court’s attention, no longer exist, as far as the
law is concerned, as far as the [c]ourt is concerned. [¶] The issues that
remain fall squarely within the jurisdiction and the culture of family court.


                                        11
So Mother’s concerns about communication, or lack thereof, Mother’s
concerns about the specifics related to education, and/or her access on a daily
basis or any other form of access, falls squarely within the jurisdiction and
culture of family court and the nature of the co-parenting issues.” (Italics
added.)
      The juvenile court found the conditions that justified the initial
assumption of dependency jurisdiction no longer existed, those conditions
were not likely to recur if supervision is withdrawn, and that placement with
the parents would not be detrimental to the children. Accordingly, the court
terminated dependency jurisdiction as to both children. The court issued exit
orders awarding joint legal custody to the parents and physical custody to
Mother and Father as set forth in the FCS report, including primary

residence to Father.3 Mother timely filed a notice of appeal, challenging only

the court’s custody orders.4
                                DISCUSSION
      Mother’s sole contention on appeal is that the juvenile court abused its
discretion by awarding Father with primary physical custody of the children,
instead of equal physical custody to both parents. She contends family court
mediation is an “[i]nadequate [b]asis” for determining the custodial terms of a
juvenile court’s exit order and the court erred when it “merely adopt[ed] the
custodial recommendations of a family law mediator who operates primarily
from the perspective of the family law court.” Mother also argues substantial


3     The court adopted the custody orders prepared by Father on Form JV-
200 and Form JV-205, which had attached the FCS mediator’s proposed
custody sharing plan.

4     Mother does not challenge the June 14, 2021 orders to the extent the
juvenile court terminated its dependency jurisdiction over the children.

                                       12
evidence does not support the court’s implied finding that its custody orders
are in the children’s best interests. We reject Mother’s claims.
                                         I.
            No Error in the Juvenile Court’s Use of FCS Mediation
      The record is clear: Mother not only failed to object to the juvenile
court’s use of FCS mediation to determine its exit orders, but she had also
expressly invited the court to do so. Mother agreed to the court’s order
referring the parents to FCS mediation for the purpose of assisting the court
in fashioning the custodial terms of its exit orders. When Father failed to
appear for the first scheduled mediation, Mother requested the court
continue the review hearing so that the parties could attend mediation.
When she was unsatisfied with the FCS report and recommendations,
Mother requested that the court order the parties to attend a second FCS
mediation with a different mediator. Multiple continuances of the family
maintenance review hearing were granted, at her request, specifically to
allow the court to consider information from the FCS mediation. And,
contrary to her argument on appeal that FCS mediation was an “[i]nadequate
[b]asis,” she argued below that it would provide “important information that
will be necessary to craft the exit orders for th[e] case.” (Italics added.)
      Under these circumstances, we conclude Mother’s claim regarding the
juvenile court’s use of FCS mediation is precluded by the doctrines of
forfeiture and invited error. “[A] reviewing court ordinarily will not consider
a challenge to a ruling if an objection could have been but was not made in
the trial court. [Citation.] The purpose of this rule is to encourage parties to
bring errors to the attention of the trial court, so that they may be corrected.
[Citation.] [¶] Dependency matters are not exempt from this rule.” (In re
S.B. (2004) 32 Cal.4th 1287, 1293, fn. omitted; In re Dakota H. (2005) 132
Cal.App.4th 212, 222 [“Forfeiture . . . applies in juvenile dependency
                                        13
litigation and is intended to prevent a party from standing by silently until
the conclusion of the proceedings.”].) Moreover, “[u]nder the doctrine of
invited error, when a party by its own conduct induces the commission of
error, it may not claim on appeal that the judgment should be reversed
because of that error.” (Mary M. v. City of Los Angeles (1991) 54 Cal.3d 202,
212.)
        Even if Mother’s claim was not precluded, we see no error in the
juvenile court’s use of FCS mediation in determining the custodial terms of
its exit orders. To be clear, it has been long recognized, as Mother notes, that
family law statutes differ from juvenile dependency statutes and do not bind
a juvenile court in making dependency determinations. “Dependency
proceedings in the juvenile court are special proceedings governed by their
own rules and statutes. [Citations.] Unless otherwise specified, the
requirements of the Civil Code [or Family Code] and the Code of Civil
Procedure do not apply.” (In re Jennifer R. (1993) 14 Cal.App.4th 704, 711
(Jennifer R.).) In particular, “[a]lthough both the family court and the
juvenile court focus on the best interests of the child[,] significant differences
exist.” (Id. at p. 712.) The California Supreme Court has noted the
differences between the family court and juvenile court, stating:
          “The two courts have separate purposes. The family court
          is established to provide parents a forum in which to
          resolve, inter alia, private issues relating to the custody of
          and visitation with children. In that setting, parents are
          presumed to be fit and capable of raising their children.
          [Citation.] The juvenile court, by contrast, provides the
          state a forum to ‘restrict parental behavior regarding
          children, . . . and . . . to remove children from the custody of
          their parents or guardians.’ [Citation.] . . . The juvenile
          court has a special responsibility to the child as parens
          patriae and must look to the totality of a child’s
          circumstances when making decisions regarding the child.”

                                        14
(In re Chantal S. (1996) 13 Cal.4th 196, 201 (Chantal S.).)
      Notwithstanding “the difference in function between juvenile
dependency and family law courts in the context of custody and visitation” (In
re John W. (1996) 41 Cal.App.4th 961, 972 (John W.)), we find no merit in
Mother’s claim that it was error for the juvenile court to use FCS mediation
to determine custody in an exit order.
      First, mediation in juvenile dependency proceedings is favored by the
Legislature. (§ 350, subd. (a)(2) [“Each juvenile court is encouraged to
develop a dependency mediation program to provide a problem-solving forum
for all interested persons to develop a plan in the best interests of the child,
emphasizing family preservation and strengthening. The Legislature finds
that mediation of these matters assists the court in resolving conflict, and
helps the court to intervene in a constructive manner in those cases where
court intervention is necessary.”]; see also Cal. Rules of Court, rule 5.518
[standards of practice and administration for dependency mediation
services].) Toward that objective, the San Diego County Superior Court
adopted a local rule allowing the juvenile court to refer matters to mediation.
(Super. Ct. San Diego County, Local Rules, rule 6.1.10 [“At the discretion of
the [juvenile] court, a case may be referred to mediation.”].) Many juvenile
courts throughout California have adopted programs to refer parties to
mediation, in which FCS mediators, who have expertise and training in
family counseling and child custody matters, are routinely used. (See
Edwards, Moving Cases from Juvenile to Family Court: How Mediation Can
Help (2012) 16 U.C. Davis J. of Juv. L. & Policy 535, 547–549.)
      Second, the record does not support Mother’s contention that the
juvenile court “merely adopt[ed]” or “arbitrarily adopted” the FCS mediator’s
recommendations and, by extension, improperly relied on family law rather
than dependency law. Mother asserts the FCS mediator made her
                                         15
recommendations “primarily from the perspective of the family law court.”
While it may be correct that family courts routinely employ FCS mediation
for custody matters, we perceive nothing in the record, and the report
specifically, to support Mother’s assertion that the FCS mediator uniquely
applied family law principles in drafting her report or recommendations. The
mediator gathered information from a broad source of information, including
primarily the parents, and none was impermissible for the juvenile court to
consider under dependency law. (See, e.g., § 304 [“In deciding issues between
the parents . . . regarding custody of a child who has been adjudicated a
dependent of the juvenile court, the juvenile court may review any records
that would be available to the domestic relations division of a superior court
hearing that matter,” which would include the family court files pertaining to
matters of paternity, support, issuance of a domestic violence temporary
restraining order, and custody as summarized in the FCS report. (Italics
added.)].)
      Nevertheless, the juvenile court did not merely or arbitrarily adopt the
FCS recommendations, as Mother argues, without consideration of its
obligations to determine the children’s best interests under dependency law.
The court acknowledged, when it initially ordered the parties to attend FCS
mediation, that an FCS report will simply allow the court to “get a baseline
on how the [parents] feel about sharing custody, what type of visitation can
be worked out, what can be worked out if [Father] gets deployed.” When it
issued the exit orders, the court expressly stated it had not only reviewed the
FCS mediator’s report, but that it was also relying on the entire dependency




                                      16
case file and the court’s personal notes and familiarity with the background

information on the case.5
      The court also acknowledged its familiarity with family law
proceedings and FCS mediation, stating that it had read hundreds of FCS
mediation reports and understood how their information was compiled and
presented. The court then recognized its limited authority as a juvenile court
judge and its obligation to apply juvenile dependency law principles and, in
particular, to focus on the best interest of the children. Although we are
required to presume a trial court was aware of and followed the applicable
law (People v. Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 398), here,
the record unambiguously demonstrates the juvenile court knew and applied
the appropriate dependency law principles in determining custody orders for
the children. The court made explicit its considerations were “limited to the
best interest of the children.” (In re Nicholas H. (2003) 112 Cal.App.4th 251,
268 (Nicholas H.) [“When making a custody determination in any dependency
case, the court’s focus and primary consideration must always be the best
interests of the child.”].)
      We further disagree with Mother’s contention that the juvenile court
“ ‘effectively punt[ed] and delegate[d] to family court the issues concerning
[the children’s] custody’ ” (italics added), when it commented that certain
“issues that remain fall squarely within the jurisdiction and the culture of
family court.” Mother has taken the court’s comments out of context. The
court fulfilled its obligations in issuing custody orders, and then declined to


5      Since the juvenile court stated it was relying on its knowledge of the
entire dependency case file, Mother’s complaint that the FCS report “does not
mention pertinent juvenile-court findings and orders . . . [and] excludes
pertinent information about the children’s dependency” is of no consequence.

                                       17
hear “Mother’s concerns about communication, or lack thereof, Mother’s
concerns about the specifics related to education, and/or her access on a daily
basis or any other form of access”⎯ which, as the juvenile court aptly noted,
do “fall[ ] squarely within the jurisdiction and culture of family court and the
nature of the co-parenting issues.” And since the exit orders become part of
the relevant family law file (§ 362.4, subds. (a) & (b)), either parent is free to
seek further orders in family court regarding issues such as communication
and access to educational information.
                                        II.
        No Abuse of Discretion in the Juvenile Court’s Custody Orders
      We now proceed to the merits of Mother’s claim that the juvenile court
abused its discretion in awarding Father with primary physical custody of
the children, instead of equal physical custody to the parents. Section 362.4
authorizes the juvenile court to issue a custody and visitation order, or an
exit order, when it terminates dependency jurisdiction over a child. (§ 362.4,
subd. (a); see In re T.S. (2020) 52 Cal.App.5th 503, 512–513.) “When making
a custody determination in any dependency case, the court’s focus and
primary consideration must always be the best interests of the child.”
(Nicholas H., supra, 112 Cal.App.4th at p. 268.) “The juvenile court has a
special responsibility to the child as parens patriae and must look to the
totality of the child’s circumstances when making decisions regarding the
child.” (Chantal S., supra, 13 Cal.4th at p. 201.) It has “broad discretion to
decide what means will best serve the child’s interest” and “[i]ts
determination will not be reversed absent a clear abuse of that discretion.”
(In re Corey A. (1991) 227 Cal.App.3d 339, 346.)
      “We normally review the juvenile court’s decision to terminate
dependency jurisdiction and to issue a custody (or ‘exit’) order pursuant to
section 362.4 for abuse of discretion [citation] and may not disturb the order
                                        18
unless the court ‘ “ ‘exceeded the limits of legal discretion by making an
arbitrary, capricious, or patently absurd determination [citations].’ ” ’ ”
(Bridget A. v. Superior Court (2007) 148 Cal.App.4th 285, 300; accord In re
M.R. (2017) 7 Cal.App.5th 886, 902.) “The trial court’s judgment is presumed
correct. [Citation.] All conflicts are resolved in favor of the judgment and all
legitimate inferences are indulged in to uphold the juvenile court’s
determinations.” (In re K.S. (2016) 244 Cal.App.4th 327, 337.) We will find
an abuse of discretion by a trial court only when we conclude that under all
the circumstances, viewed most favorably in support of the decision, no judge
reasonably could have made that decision. (Estate of Sapp (2019) 36
Cal.App.5th 86, 104.)
      As Mother emphasized in her opening brief on appeal, “[a]lthough both
the family court and the juvenile court focus on the best interests of the
child[,] significant differences exist.” (Jennifer R., supra, 14 Cal.App.4th at
p. 712.) Because “[t]he issue of the parents’ ability to protect and care for the
child is the central issue” in a dependency case, “[t]he presumption of
parental fitness that underlies custody law in the family court just does not
apply to dependency cases.” (Ibid., italics added.) “Rather, the juvenile
court, which has been intimately involved in the protection of the child, is
best situated to make custody determinations based on the best interests of
the child without any preferences or presumptions.” (Ibid., italics added.)
      “Thus, for example, a finding that neither parent poses any danger to
the child does not mean that both are equally entitled to half custody, since
joint physical custody may not be in the child’s bests interests for a variety of
reasons. . . . By the same token, a finding that the parent from whom custody
was removed no longer poses a risk of detriment or that the parent whose
custody has been subject to supervision no longer requires supervision is


                                        19
relevant to, but not necessarily determinative of, the best interests of the
child.” (Nicholas H., supra, 112 Cal.App.4th at p. 268; accord John W., supra,
41 Cal.App.4th at p. 965 [“In making ‘exit’ orders, . . . it is the best interests
of the child, in the context of the peculiar facts of the case before the
[juvenile] court, which are paramount. The court is not required to apply a
[family law] per se rule that the child’s time must be split in half as long as
neither parent poses an active threat.”].)
      On the record before us, we see nothing arbitrary, capricious, or
patently absurd in the juvenile court’s determination that Father should
provide the children’s primary residence, Mother should parent them on
alternating weekends Friday to Monday and every Wednesday overnights,
and both parents should alternate the holidays equally.
      At the time of the November 2020 interim review hearing, the Agency
reported that both parents had “shown behavior changes consistent with
mitigating the dangers and safety issues” to the children and both could co-
parent safely using email communication and third-party custody exchanges.
The Agency was recommending the court award joint legal custody with
physical custody to Mother. However, it was Mother’s conduct in disciplining
N.W. on December 9, 2020 and her subsequent handling of the incident that
caused the Agency to later change that recommendation.
      Although the Agency ultimately closed its investigation as
“[i]nconclusive” as to whether Mother had committed physical abuse of N.W.,
the Agency reported that it remained “extremely concerned” for the children
in Mother’s care. Mother had provided different scenarios for the incident,
failed to take responsibility, and, instead, blamed N.W. and called her a liar.
N.W. reported that it made her “ ‘sad’ ” when Mother “ ‘smacked’ ” her and
caused her teeth to fall out. The Agency found Mother’s response to N.W.


                                        20
could be “very detrimental to the mental health of her children.”
Additionally, the Agency noted that Mother’s service providers had
implemented a safety plan for her own mental health. In contrast, the
Agency reported it had “no concerns for the children’s safety or care” since
they were placed in Father’s care in late December 2020. For these reasons,
in January 2021, the Agency recommended to the court that it award
physical custody to Father. Even when the Agency withdrew its section 388
petitions to change placement from Mother to Father and was recommending
the court award joint physical custody to both parents, in March 2021, it still
reported concerns regarding Mother’s “impulsive reactions” to the children.
Moreover, the Agency reported Father had “shown his ability to step up as a
full time parent for the children in addition to providing a safe home for the
children” and the children appeared to be doing very well with him.
      Contrary to Mother’s suggestion, there was no circumstance,
presumption, or preference that entitled her to equal physical custody of the
children. The juvenile court had wide discretion to determine the children’s
best interests, considering “the parents’ ability to protect and care for the
child[ren] [as] the central issue.” (Jennifer R., supra, 14 Cal.App.4th at
p. 712, italics added.) And there is ample support that its custody orders
were within the bounds of reason. Since the children had been living with
Father for the preceding six months and were doing “very well” in his care,
the court’s order that Father provide the primary residence reasonably
promoted stability and continuity for the children. It also promoted the
children’s mental and emotional health, in light of concerns that Mother’s
response to N.W. after the December 2020 incident of excessive discipline
could be “very detrimental to the mental health of her children.”




                                       21
      Other than a claim that the juvenile court “arbitrarily adopted the
family court mediator’s proposal,” which we have rejected as unsupported by
the record, Mother fails to demonstrate how exactly the court abused its
discretion. She contends the children were “formally placed” with her at the
time of the exit orders in support of her claim that “there were inadequate
facts supporting the proposed custody change” which would have the children
live primarily with Father and not Mother. (Italics added.) As the Agency
correctly noted, that is not accurate. The juvenile court formally detained the
children with Father on January 25, 2021, due to the safety concerns that
had arisen after Mother had “ ‘popped’ ” N.W. in the mouth and knocked out
the child’s teeth. The children were not formally placed solely with Mother
leading up to the time the court issued the exit orders on June 14, 2021; they
had been in Father’s home for the preceding six months.
      Mother makes one other contention that “[s]he was more active in
[N.W.’s] family counseling than Father and was seeking additional services
for [the] family” and “the mere fact the girls lived with [Father] the preceding
six-months or so is insufficient evidence that their best interests would be
promoted primarily in his care.” These arguments, however, overlook the
applicable standard of review. Even when two or more inferences can
reasonably be deduced from the evidence, the reviewing court has no
authority to substitute its decision for that of the trial court when reviewing
for an abuse of discretion. (In re Stephanie M. (1994) 7 Cal.4th 295, 319; In re
Caden C. (2021) 11 Cal.5th 614, 641.)
      In sum, Mother has failed to demonstrate that the juvenile court’s exit
orders are arbitrary, capricious, or patently absurd, and so we will affirm the
orders.




                                        22
                                DISPOSITION
     The orders are affirmed.


                                              DO, J.

WE CONCUR:



O'ROURKE, Acting P. J.



DATO, J.




                                    23